DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-3, 5-9 and 11-13) in the reply filed on 2/28/2022 is acknowledged. It is noted that applicants make it clear that amino acid sequences of SEQ ID NO: 3-16 are peptibody and not GLP-2,and therefore, the restriction between group 1 and 2-15 are withdrawn. Similarly, Groups 16-30, and 31-45 are Groups 2 and 3, respectively.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-3, 5-9, 11, 12, 13-16, 18-21, 24, 25, 27, 30,  32-34, 37 and 38 are pending.
Claims 14-16, 18-21,24, 25, 27, 30, 32-34, 37 and 38 are withdrawn for being drawn to non-elected inventions (i.e., Groups 2-3, as explained above).
Claims  1-3, 5-9, 11 and 12 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 5/5?2020, 11/9/2021 and 2/18/2022 have been considered. The crossed-out reference (No. 1) of 11/9/2021 is not provided, instead it shows a 4 pg. IDS document.
Claim Objections
Claim 12 is objected to because of the following informalities:  the syntax of claim 12 part a) , b) and c) can be improved by removing the parenthesis from the term “(as compared to a normal healthy individual)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thymann et al. (IDS, JPGN, 58: 694-702, 2014).
The instantly claimed invention is broadly drawn to a method of treating a patient who has undergone surgery and has short bowel syndrome comprising administering h(Gly2)GLP-2, a GLP-2 analog, and/or a GLP- 2 peptibody to the patient within a period of 48 hours after surgery (claim 1), wherein the patient is receiving parenteral nutrition (claim 8), wherein the patient receives an amount of parenteral nutrition each week and the method is effective to reduce the amount of parenteral nutrition received by the patient (claim 9), wherein the patient has short bowel syndrome secondary to one or more of Crohn's disease, mesenteric infarction, volvulus, multiple strictures due to adhesions or radiation, vascular ischemia (claim 11), and wherein the patient has one or more of a) limited, but some detectable, meal-stimulated GLP-2 secretion as compared to a normal healthy individual, b) less, but some detectable, GLP-2 producing tissue as compared to a normal healthy individual, and c) elevated basal levels of endogenous GLP-2 as compared to a normal healthy individual (claim 12).
Thymann et al teach that short bowel syndrome (SBS) is common in neonates and children after excessive resection of the small bowel (pg. 694, right col.) Regarding claim 11, they teach that indication for resection include variety of etiologies such atresia, volvulus and necrotizing enterocolitis (page 694, right col.). They teach using a long acting GLP-2 having glycine at position 2  (teduglutide) provides longer half-life in patients with SBS and in patients with SBS, teduglutide increases nutrient balance and is approved for clinical use (pg. 694, right col.). Regarding claim 1, they teach administering teduglutide in subject having gut resection and being on total parenteral nutrition (page 695, Nutrition, Fluid Homeostasis and Teduglutide treatment). They teach administering 0.1 mg /kg or 0.2 mg/kg to teduglutide to the subjects having intestinal resection. Regarding claims 8-9, they teach that the subjects were receiving parenteral nutrition (page 694). Regarding claim 12, they teach that following resection the concentration of blood GLP-2 decreased and it results in reduced digestive and absorptive function (page 694, rt col) but the administration of GLP-2 improves digestive and resorptive function and therefore, the reference teaches that GLP-2 is there in the resected subject and improves with the administration of GLP-2. They teach that teduglutide treatment increase villus height and crypt depth in the intestine result in more surface area for nutrient absorption and less dependency on parenteral nutrition (Discussion). Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.
Claim(s) 1, 8,9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanguinetti et al.( IDS, US 2017/0020976, now US Pat. No. 9,060,992 which claims priority of US Prov. 60/623,233 filed on 11/1/2004).
The instantly claimed invention is broadly drawn to a method of treating a patient who has undergone surgery and has short bowel syndrome comprising administering h(Gly2)GLP-2, a GLP-2 analog, and/or a GLP- 2 peptibody to the patient within a period of 48 hours after surgery (claim 1), wherein the patient is receiving parenteral nutrition (claim 8), wherein the patient receives an amount of parenteral nutrition each week and the method is effective to reduce the amount of parenteral nutrition received by the patient (claim 9), wherein the patient has short bowel syndrome secondary to one or more of Crohn's disease, mesenteric infarction, volvulus, multiple strictures due to adhesions or radiation, vascular ischemia (claim 11), and wherein the patient has one or more of a) limited, but some detectable, meal-stimulated GLP-2 secretion as compared to a normal healthy individual, b) less, but some detectable, GLP-2 producing tissue as compared to a normal healthy individual, and c) elevated basal levels of endogenous GLP-2 as compared to a normal healthy individual (claim 12).
Sanguinetti et al. teach a method of treating patients presenting short bowel syndrome with GLP-2 [0002]. They teach that GLP-2 being not very stable and therefore, an analog of GLP-2 with Gly at position 2 (teduglutide) for treating patient with SBS [0010]. They teach that in SBS patients that retain at least some, e.g., >25% show surprising GLP-2 treatment benefits. A patient presenting SBS typically retains one of the following resection, a length of small intestine that is within the range from at least 25 cm and at most 200 cm and such patients include having with jejunostomy, ileostomy, or ileostomy which may not have a part of colon. Regarding claim 11, they teach that SBS can result from small intestine resection which may be secondary to Crohn’s disease, vascular ischemic disease, malrotation, or volvulus, trauma, congenital anomalies, or multiple strictures due to adhesions or radiation and who require parenteral nutrition to meet their needs [0018].  They suggest to have a GLP-2 analog having 1, 2, or 3 amino acid substitutions where in Ala at position is substituted by Gly, D-Ala, Val, Glu, Lys, Arg, Leu and Ile [0027]. They teach treating SBS subject by administering 30-150 ug/kg/day for a period of about 21 days [0031]. They teach that the administration can be subcutaneous, intramuscular,  intravenous or as suitable [0034]. They teach sixteen SBS subjects in the study wherein subjects went under jejunostomy and colon-in-continuity  procedure [0046]. Regarding claim 12, they teach that several physiological mechanisms may account for the positive effects seen on intestinal absorption with teduglutide treatment. SBS patients with end-jejunostomy, who have limited or no endogenous meal-stimulated GLP-2 secretion, often suffer from gastric hypersecretion and rapid gastric emptying, at least after enterectomy. They teach that GLP-2 shows intestinotrophic  properties and GLP-2 analog shows positive effect on improvement of intestinal absorption, and weight gain [0056-0058]. They teach that teduglutide significantly increased small intestine villus heights and crypt depth [0057]. Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thymann et al. (IDS, JPGN, 58: 694-702, 2014) in view of Baker et al. (US Pub. No. 2007/0212355) and Boettcher et al. (US Pat. No. 10,669,323).
The instant invention is broadly drawn to a method of treating a patient who has undergone surgery and has short bowel syndrome comprising administering h(Gly2)GLP-2, a GLP-2 analog, and/or a GLP- 2 peptibody to the patient within a period of 48 hours after surgery (claim 1),  wherein the method comprises administering GLP-2 peptibody to the patient (claim 2), wherein the patient is receiving parenteral nutrition (claim 8), wherein the patient receives an amount of parenteral nutrition each week and the method is effective to reduce the amount of parenteral nutrition received by the patient (claim 9), wherein the patient has short bowel syndrome secondary to one or more of Crohn's disease, mesenteric infarction, volvulus, multiple strictures due to adhesions or radiation, vascular ischemia (claim 11), and wherein the patient has one or more of a) limited, but some detectable, meal-stimulated GLP-2 secretion as compared to a normal healthy individual, b) less, but some detectable, GLP-2 producing tissue as compared to a normal healthy individual, and c) elevated basal levels of endogenous GLP-2 as compared to a normal healthy individual (claim 12).
The teachings of Thymann et al are summarized above. Thymann et al do not teach administering a peptibody for treating SBS in a subject in need thereof, wherein the peptibody comprises amino acid sequences of SEQ ID NO: 2-16.
Baker et al teach GLP-2 mimetibodies and methods of using them (see the title). They teach that GLP-2 to be used for treating SBS including Crohn’s disease [0006]. They teach that peptide analog teduglutide has been used for treating SBS but teduglutide is cleared quickly with a half-life of less than 30 min [0008]. Therefore, there is a need to develop a mimetibody to overcome the short half-life while retaining its function [0008]. They teach making GLP-2 mimetibody of formula (GLP2RAg-Lk-V2-Hg-CH2-CH3)t (formula II), wherein GLP2Ra is a mammalian GLP-2R agonist, Lk is a peptide or chemical linkage, V2 is a portion of a C-terminus of an Ig variable region, Hg is a portion of hinge region, CH2 is an Ig heavy chain CH2 constant region, CH3 is an Ig heavy chain CH3 constant region and t is a number 1-10. They teach GLP-2 with variable linkers in length (see Table 1). They teach amino acid sequences of CH2 and CH3 ([0043-0044]. They teach mimetibody of formula II can be liked other monomers non-covalently or by covalent linkage, such as but not limited to a Cys-Cys disulfide bond [0046]. They teach that sites can be removed that affect binding to Fc receptors other than FcRn salvage receptor in the mimetibody of the invention [0059]. For example, mutation of  L234A/L235A or like that [0059]. The skill of making a conjugate with Fc with or without a hinge region is well known in the art [0060]. Baker et al do not teach the same portion of amino acid sequence as being instantly claimed. However, Boettcher et al teach making a dual function FGF21 conjugate that uses similar antibody sequence with only two conservative substitution. Therefore, one  skill in the art would be able to substitute GLP-1 for FGF21 conjugate taught by Boettcher et al.(US Patent No. 10,669,323) (see the sequence alignment below).

RESULT 5
US-15-248-712-137
; Sequence 137, Application US/15248712
; Patent No. 10669323
; GENERAL INFORMATION
;  APPLICANT: BOETTCHER, BRIAN R.
;  APPLICANT:CAPLAN, SHARI L.
;  APPLICANT:DANIELS, DOUGLAS S.
;  APPLICANT:HAMAMATSU, NORIO
;  APPLICANT:LICHT, STUART
;  APPLICANT:WELDON, STEPHEN CRAIG
;  APPLICANT:CELLITTI, SUSAN E.
;  APPLICANT:GEIERSTRANGER, BERNHARD HUBERT
;  APPLICANT:LOEW, ANDREAS
;  TITLE OF INVENTION: DUAL FUNCTION FIBROBLAST GROWTH FACTOR 21 PROTEINS
;  FILE REFERENCE: PAT054621-US-NP
;  CURRENT APPLICATION NUMBER: US/15/248,712
;  CURRENT FILING DATE: 2016-08-26
;  PRIOR APPLICATION NUMBER: US 13/626,207
;  PRIOR FILING DATE: 2012-09-25
;  PRIOR APPLICATION NUMBER: 61/539,290
;  PRIOR FILING DATE: 2011-09-26
;  NUMBER OF SEQ ID NOS: 188
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 137
;  LENGTH: 448
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-248-712-137

  Query Match             91.7%;  Score 1364;  DB 1;  Length 448;
  Best Local Similarity   90.9%;  
  Matches  249;  Conservative   14;  Mismatches    7;  Indels    4;  Gaps    1;

Qy          1 HGDGSFSDEMNTILDNLAARDFINWLIQTKITDGGGGSGGGGSGGGGSDKTHTCPPCPAP 60
              | :|:|: :::: |:  ||::|| ||::     |||||||||||||||||||||||||||
Db          1 HSEGTFTSDVSSYLEGQAAKEFIAWLVK----GGGGGSGGGGSGGGGSDKTHTCPPCPAP 56

Qy         61 EAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         57 EAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPR 116

Qy        121 EEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        117 EEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLP 176

Qy        181 PSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTV 240
              |||:|:||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        177 PSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTV 236

Qy        241 DKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 274
              ||||||||||||||||||||||||||||||||||
Db        237 DKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 270

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the linker and Fc portion of conjugate as taught by Boettcher et al and replace for the GLP-2 mimetibody taught by Baker et al for a method of treating SBS as taught by Thymann et al Additionally, one would have been motivated to do so because Baker et al teach that mimetibody is needed to have a long half-life and Boettcher et al the Fc portion to connect a number of polypeptide such as GLP-1, Fibroblast growth factor 21 to increase the half-life. Further, one would have a reasonable expectation of success in making fusion protein with GLP-2 using a linker and CH2-CH3 portion of an immunoglobulin as taught by Baker and using sequence which is taught by Boettcher et al. It is noted that making a fusion with an Fc and with or without a linker is a routine in the art. Additionally, adding a linker does not carry a patentable weight unless the linker itself add a surprising result to the fusion protein functionality. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art of record.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646